Case 2:21-cr-00106-MCE Document 6 Filed 06/03/21 Page 1 of 7


                                               FILED
                                              Jun 03, 2021
                                           CLERK, U.S. DISTRICT COURT
                                         EASTERN DISTRICT OF CALIFORNIA




                                          2:21-cr-00106-MCE
Case 2:21-cr-00106-MCE Document 6 Filed 06/03/21 Page 2 of 7
Case 2:21-cr-00106-MCE Document 6 Filed 06/03/21 Page 3 of 7
Case 2:21-cr-00106-MCE Document 6 Filed 06/03/21 Page 4 of 7
Case 2:21-cr-00106-MCE Document 6 Filed 06/03/21 Page 5 of 7
        Case 2:21-cr-00106-MCE Document 6 Filed 06/03/21 Page 6 of 7

2:21-cr-00106-MCE




                                         3rd

           June                     21

                                  /s/ N. Cannarozzi



           No process necessary
               Case 2:21-cr-00106-MCE Document 6 Filed 06/03/21 Page 7 of 7
2:21-cr-00106-MCE
